DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on November 16, 2021, Applicant amended claims 1, 7, and 10.
In the non-final rejection of June 16, 2021, Examiner objected to claim 10. Applicant amended claim 10. Objection is withdrawn.
Examiner rejected claims 1-14, 16, and 17 under 35 U.S.C. 112(b). Applicant amended claims 1 and 7; however, Applicant did not address all of the rejections. Rejection is maintained.
Currently, claims 1-14, 16, and 17 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, lines 3-4, “a a housing cut-out” should be changed to “The pen shaped drug injection device”.
	In regards to claim 1, line 7, “a wireless data communication module is mounted” should be changed to “a wireless data communication module mounted”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, lines 3-6, the claim recites “a proximal pen section comprising a a housing cut-out for receipt of injection device components, the injection device components comprising:”; thus, claim 1 does not positively recite “injection device components” as elements of the pen shaped drug injection device. It is unclear whether “injection device components” are intended to be positively-recited elements of the pen shaped drug injection device. Claims 2-14, 16, and 17 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, line 7, the claim recites “a wireless data communication module is mounted in the housing cut-out”. Claim 1 later recites “a folded flexible carrier member”, “a LCD or OLED display”, “a NFC antenna”, and “an electronics circuit assembly” in lines 8-18. It is the Examiner’s understanding from original claim 1 that “a folded flexible carrier member”, “a LCD or OLED display”, “a NFC antenna”, and “an electronics circuit assembly” are elements of the wireless data communication module. Thus, it is unclear how “a folded flexible carrier member”, “a LCD or OLED display”, “a NFC antenna”, and “an electronics circuit assembly” 
	In regards to claim 14, the claim recites “a cylindrical housing structure”/“the cylindrical housing structure” in lines 3-6. It is the Examiner’s understanding from original claim 14 that “a cylindrical housing structure”/“the cylindrical housing structure” is an element of the wireless data communication module. Thus, it is unclear how “a cylindrical housing structure”/“the cylindrical housing structure” is separately claimed in claim 14 from the wireless data communication module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al (WO 2014/128156), and further in view of Vikuiti Enhanced Specular Reflector (ESR).
	In regards to claim 1, Madsen et al teaches a pen shaped drug injection device (Figures 3-9C) comprising:
a pen shaped housing structure having a hollow cylindrical body member extending between a distal pen section (housing member [220]) and a proximal pen section (dial ring member [230]) comprising a a housing cut-out for receipt of injection device components (Figure 8)
the injection device components comprising:
a wireless data communication module is mounted in the housing cut-out (Figure 8)
a folded flexible carrier member (flexible PCB [340]) comprising a plurality of stacked component support regions (Figure 7)
a LCD or OLED display (LCD [370]) electrically connected to conductors of a first component support region of the folded flexible carrier member via a first set of electrical connection terminals (Figure 7), where the display comprises an outwardly facing readable display (Figure 7) 
a NFC antenna (antenna [360]) attached to a second component support region of the folded flexible carrier member situated below the first component support region (Figure 7)(page 15, lines 10-12)
an electronics circuit assembly (electronic circuitry components of the first rotary sensor part [320]) (page 4, lines 8-11) comprising at least a processor (micro-controller) and a non-volatile memory (memory), where the electronics circuit assembly is attached to a third component support region of the folded flexible carrier member situated below the second component support region (Figure 7)(page 8, lines 21-23)
Madsen et al silent about the display comprising an opposing, downwardly facing optical reflector, wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material. Vikuiti teaches a LCD display, comprising an outwardly facing readable display (outer surface of LCD) and an opposing, downwardly facing optical reflector (Vikuiti ESR film) (Figure: Vikuiti ESR Film in a typical LCD), wherein the optical 
	In regards to claim 2, in the modified device of Madsen et al and Vikuiti, Madsen et al silent about the non-magnetically permeable material. Vikuiti teaches that the optically reflective and non-magnetically permeable material of the optical reflector additionally is non-metallic (page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optically reflective and non-magnetically permeable material of the optical reflector, of the modified device of Madsen et al and Vikuiti, to additionally be non-metallic, as taught by Vikuiti, as such will provide a brighter, more efficient display and creates 98% reflectance across the visible spectrum (page 1).
	In regards to claim 3, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the NFC antenna has a predetermined antenna area delimited by an outer circumferential antenna edge (Figure 4); however, Madsen et al is silent about an optical reflector. Vikuiti teaches that the optical reflector of the display has a predetermined reflector area delimited by an outer circumferential reflector edge (Figure: How it works)(Figure: Vikuiti ESR Film in a typical LCD); however, Vikuiti is silent about an NFC antenna. Thus, neither Madsen et al nor Vikuiti teaches that the predetermined antenna area is smaller than the 
	In regards to claim 4, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the NFC antenna is arranged below the display along a longitudinal axis of 
the wireless data communication module in overlapping configuration (Figure 7); however, Madsen et al is silent about an optical reflector, such that the NFC antenna is arranged below the optical reflector along a longitudinal axis of the wireless data communication module such that the outer circumferential reflector edge completely overlaps the outer circumferential antenna edge along the longitudinal axis. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the NFC antenna, of the modified device of Madsen et al and Vikuiti, to be arranged below the optical reflector along a longitudinal axis of the wireless data communication module such that the outer circumferential reflector edge completely overlaps the outer circumferential antenna edge along the longitudinal axis, as an obvious matter of design choice, as such will result in the 
	In regards to claim 5, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the folded flexible carrier member comprises a flexible printed circuit board [340] where the plurality of stacked component support regions are integrally formed (Figures 4 and 7). 
	In regards to claim 6, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the folded flexible carrier member comprises a plurality of printed circuit board sections comprising the plurality of stacked component support regions, and a plurality of flexible and foldable conductor members electrically interconnecting the plurality of printed circuit board sections (Figures 4 and 7). 
	In regards to claim 7, in the modified device of Madsen et al and Vikuiti, Madsen et al is silent about whether a predetermined antenna area of the NFC antenna is smaller than 314 mm2. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a predetermined antenna area of the NFC antenna, of the modified device of Madsen et al and Vikuiti, to be smaller than 314 mm2, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device, of Madsen et al and Vikuiti, would not operate differently with the 
	In regards to claim 14, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches a cylindrical housing structure (housing member [310]) comprising a central longitudinal axis, a proximal annular end and a distal, opposing, annular end; wherein the LCD or OLED display is attached at the proximal annular end with the outwardly facing readable display projecting away from the cylindrical housing structure (Figure 7).
	In regards to claim 16, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches wherein the LCD or OLED display is electrically connected to the conductors of the first component support region at a proximal terminus of the folded flexible carrier member (Figure 7).
	In regards to claim 17, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches wherein the LCD or OLED display comprises a horizontal protrusion [370] that contacts the proximal terminus of the folded flexible carrier member, the protrusion comprising a plurality of electrical display contacts of the LCD or OLED display, the display contacts forming an electrical connection to the conductors of the first component support region (Figure 7).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al and Vikuiti, as applied to claim 1 above, and further in view of Konanur et al (US 2014/0159848).
In regards to claim 8, in the modified device of Madsen et al and Vikuiti, Madsen et al is silent about whether the NFC antenna comprises a plurality of coil windings formed as wire traces of the second component support region of the folded flexible carrier member to provide a 
In regards to claim 9, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a plurality of coil windings. Konanur et al teaches that the plurality of coil windings comprises: a first set of coil windings [216-2] formed on a first surface (upper surface [218]) of the second component support region and a second set of coil windings [216-4] formed on a second surface (rear surface [220]) of the second component support region wherein the second surface is arranged oppositely to the first surface of the second component support region (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of coil windings, of the modified device of Madsen et al, Vikuiti, and Konanur et al, to be a first set of coil windings and a second set of coil windings, as taught by Konanur et al, as such will establish near field coupling through front side, top side, bottom side, or corner side of the second component 
In regards to claim 10, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a plurality of coil windings. Konanur et al teaches that each coil winding of the first set of coil windings is aligned with a coil winding of the second set of coil windings (Figures 2 and 3A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each coil winding of the first set of coil windings, of the modified device of Madsen et al, Vikuiti, and Konanur et al, to be aligned with a coil winding of the second set of coil windings, as taught by Konanur et al, as such will establish near field coupling through front side, top side, bottom side, or corner side of the second component support region (Abstract) allowing for the second component support region to be small and thin because of user desires and/or for esthetic reasons (paragraph [0001]).
In regards to claim 11, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the second component support region is situated in-between the first and third component support regions shielding the NFC antenna from EMI noise generated by the electronics circuit assembly (Figure 7); however, Madsen et al is silent about a magnetically permeable sheet attached to the second component support region of the folded flexible carrier member. Konanur et al teaches a device (Figures 2 and 3A), comprising a magnetically permeable sheet (ferrite [308]) attached to a second component support region [214]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Madsen et al and Vikuiti, to comprise a magnetically permeable sheet, as taught by Konanur et al, as such may facilitate magnetic flux to 
In regards to claim 12, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a magnetically permeable sheet. Konanur et al is silent about whether a spacer is attached to a first surface of the magnetically permeable sheet; and the spacer comprises an adhesive agent or a foil for attachment to the second component support region of the folded flexible carrier member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Madsen et al, Vikuiti, and Konanur et al, with a spacer comprising an adhesive agent or a foil, as an obvious matter of design choice, as such will facilitate mounting between the magnetically permeable sheet and the second component support region.
In regards to claim 13, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a magnetically permeable sheet. Konanur et al teaches that the magnetically permeable sheet and a NFC antenna [216-2][216-4] are aligned relative to each other in an overlapping configuration (Figure 3A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetically permeable sheet and the NFC antenna, of the modified device of Madsen et al, Vikuiti, and Konanur et al, to be aligned relative to each other in an overlapping configuration, as taught by Konanur et al, as such may facilitate magnetic flux to induce currents with the same phase during a receiving mode, and to generate magnetic fields of the same direction during transmitting mode (paragraph [0019]).

Response to Arguments
Applicant's arguments filed November 16, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: MADSEN is disqualified as prior art under 35 U.S.C. § 102(b)(1)(A). 35 U.S.C. § 102(b)(1)(A) reads: (1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION. - A disclosure made 1 year or less before the effective filing date of the claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if- - (A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor Here, MADSEN now shares an inventor with the present application (John Ostergaard MADSEN), and public disclosure of MADSEN was made 1 year or less (International Publication Date August 28, 2014) before the effective filing date of the claimed invention (January 8, 2015). Therefore, MADSEN does not qualify as 102(b)(1)/103 prior art against the presently claimed invention (Remarks, page 8). Examiner disagrees. WO 2014/128156 has three inventors: Madsen, Olesen, and Windum. Though the current application and WO 2014/128156 have Madsen in common, no evidence has been provided explaining Olesen and Windum’s involvement in the subject matter disclosed (Olesen and Windum are not inventors in the current application). Thus, the 35 U.S.C. § 102(b)(1)(A) exception does not apply.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783